Citation Nr: 0910271	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
joint disease (DJD) of the right hand.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to an effective date prior to September 13, 
2006, for the grant of service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
hypertension.

7.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971 and from September 2004 to January 2006.  

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to service connection for 
hypertension and erectile dysfunction, claimed as secondary 
to service-connected hypertension, and a bilateral foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed; DJD of the right hand is 
manifested by subjective complaints of tenderness and 
stiffness with no pain; X-ray evidence of degenerative 
changes involving the distal interphalangeal joints and 
extensive post-traumatic changes in the metacarpophalangeal 
joint, an ability to oppose each finger with his thumb, and 
normal grip strength.

2.  PTSD is manifested by chronic sleep impairment, anxiety, 
recurrent and intrusive recollections of his stressors, 
diminished interest in activities, hypervigilance, and 
difficulty concentrating, with no evidence of memory loss, 
panic attacks, suspiciousness, or an inability to perform 
occupational tasks. 

3.  DDD of the lumbar spine is manifested by forward flexion 
in excess of 60 degrees as well as X-ray evidence of narrowed 
disc space at L4 through S1 and passive arthropathy on L4 
through S1, with no evidence of ankylosis, muscle spasm, 
guarding, abnormal curvature, chronic neurological 
manifestations, or incapacitating episodes.  

4.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for tinnitus prior to September 13, 2006; 
the disorder was first diagnosed in a September 13, 2006, VA 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for DJD 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5228, 
5229 (2008).

2.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, DC 9411 
(2008).

3.  The criteria for a rating in excess of 10 percent for DDD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, DC 5243 (2008).

4.  The criteria for entitlement to an effective date prior 
to September 13, 2006, for the grant of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 
5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

DJD of the Right Hand

The Veteran contends that his DJD of the right hand warrants 
a compensable evaluation.  The disability is currently 
evaluated as noncompensable under DC 5010 (arthritis due to 
trauma).  He is right hand dominant.  To warrant a 
compensable evaluation, there must be evidence of:

? degenerative arthritis (hypertrophic or 
osteoarthritis) with X-ray evidence of 
involvement of 2 or more major joints or 
1.  Entitlement to a compensable rating for degenerative 
joint disease (DJD) of the right hand.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to an effective date prior to September 13, 
2006, for the grant of service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
hypertension.

7.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971 and from September 2004 to January 2006.  

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to service connection for 
hypertension and erectile dysfunction, claimed as secondary 
to service-connected hypertension, and a bilateral foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed; DJD of the right hand is 
manifested by subjective complaints of tenderness and 
stiffness with no pain; X-ray evidence of degenerative 
changes involving the distal interphalangeal joints and 
extensive post-traumatic changes in the metacarpophalangeal 
joint, an ability to oppose each finger with his thumb, and 
normal grip strength.

2.  PTSD is manifested by chronic sleep impairment, anxiety, 
recurrent and intrusive recollections of his stressors, 
diminished interest in activities, hypervigilance, and 
difficulty concentrating, with no evidence of memory loss, 
panic attacks, suspiciousness, or an inability to perform 
occupational tasks. 

3.  DDD of the lumbar spine is manifested by forward flexion 
in excess of 60 degrees as well as X-ray evidence of narrowed 
disc space at L4 through S1 and passive arthropathy on L4 
through S1, with no evidence of ankylosis, muscle spasm, 
guarding, abnormal curvature, chronic neurological 
manifestations, or incapacitating episodes.  

4.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for tinnitus prior to September 13, 2006; 
the disorder was first diagnosed in a September 13, 2006, VA 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for DJD 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5228, 
5229 (2008).

2.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, DC 9411 
(2008).

3.  The criteria for a rating in excess of 10 percent for DDD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, DC 5243 (2008).

4.  The criteria for entitlement to an effective date prior 
to September 13, 2006, for the grant of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 
5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

DJD of the Right Hand

The Veteran contends that his DJD of the right hand warrants 
a compensable evaluation.  The disability is currently 
evaluated as noncompensable under DC 5010 (arthritis due to 
trauma).  He is right hand dominant.  To warrant a 
compensable evaluation, there must be evidence of:

? degenerative arthritis (hypertrophic or 
osteoarthritis) with X-ray evidence of 
involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent 
under DC 5003, 5010); 
? limitation of motion of the thumb with 
a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers (10 percent under DC 
5228);
? limitation of motion of the index or 
long finger with a gap of one inch (2.5 
cm.) or more between the fingertip and 
the proximal transverse crease of the 
palm, with the finger flexed to the 
extent possible, or; with extension 
limited by more than 30 degrees (10 
percent under DC 5229).

In this case, the evidence does not support a higher 
evaluation for DJD of the right hand.  First, the Veteran was 
afforded a VA examination in September 2006, at which time he 
complained of stiffness but no pain in his right hand.  X-
rays revealed degenerative changes involving the distal 
interphalangeal joints and extensive post-traumatic changes 
in the metacarpophalangeal joint.  There were no deformities 
appreciated, and he was able to oppose each finger with his 
thumb.  He exhibited normal grip strength.  He was diagnosed 
with DJD of the right hand.  

Private treatment records reveal subjective complaints of 
right hand tenderness.  VA treatment records dated in 
December 2007 noted that he moved all extremities with normal 
strength and range of motion upon musculoskeletal 
examination.  Moreover, although X-ray evidence reveals the 
involvement of 2 minor joints (distal interphalangeal and 
metacarpophalangeal), the evidence does not show 
incapacitating episodes.  

Given the range of motion findings elicited in his September 
2006 VA examination and subsequent December 2007 treatment 
note, and the lack of any evidence of ankylosis, the Board 
finds that a compensable rating for the Veteran's DJD of the 
right hand is not in order.  

PTSD

The Veteran seeks an increased rating for PTSD, for which he 
is currently evaluated at 10 percent.  In order to warrant a 
30 percent rating, the evidence must show the following:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

In addition, in evaluating psychiatric disabilities, the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV).

Here, based on the evidence of record, the Board finds that 
the Veteran's PTSD symptomatology warrants no more than the 
current 10 percent evaluation.  Significantly, the report of 
an April 2007 VA PTSD examination indicated subjective 
complaints of social avoidance, sleep disturbance, and 
feelings of anxiety around strangers.  It was noted that the 
Veteran had been married for 39 years and had good 
relationships with his wife and son. 

Objectively, the Veteran was found to be of restricted 
affect, dysphoric mood, normal memory, unremarkable thought 
process and content, and oriented as to person, place, and 
time.  Although he was irritable and exhibited a short 
attention span, there was no evidence of delusions, 
hallucinations, panic attacks, suicidal ideation, homicidal 
ideation, or episodes of violence.  The report also indicated 
recurrent and intrusive recollections of his stressors, 
diminished interest in activities, hypervigilance, and 
difficulty concentrating.  

The Veteran was employed as a full-time foreman, and the only 
impact the PTSD had on his employment was decreased 
concentration.  He was assigned a GAF score of 66, indicative 
of some mild symptoms or some difficulty in social or 
occupational functioning.

A private treatment note dated in June 2007 acknowledged a 
PTSD diagnosis, but related that the Veteran's judgment and 
insight were normal and his mood was good.  In a Notice of 
Disagreement, also dated in June 2007, he claimed to suffer 
from panic attacks while arguing for an increased evaluation 
for PTSD, but never mentioned panic attacks in the course of 
treatment for PTSD.

VA treatment records reveal ongoing treatment for sleep 
disturbance with prescription antidepressant drugs.  A 
December 2007 VA primary care note indicated that his affect 
was a bit flat, his mood was good and congenial, his 
attention was good, his thought content was nonpersecutory, 
his thought clarity was clear, and his insight was fair.  

As such, the objective evidence of record does not 
demonstrate psychiatric symptomatology consistent with a 30 
percent evaluation.  Although chronic sleep impairment and 
anxiety is present, there is no indication of memory loss, 
panic attacks, or suspiciousness.  As a result of the 
foregoing, the picture of overall PTSD symptomatology 
displayed by the Veteran during the period on appeal more 
nearly approximate the current 10 percent rating.

DDD of the Lumbar Spine

The Veteran seeks a rating in excess of 10 percent for DDD of 
the lumbar spine.  In evaluating this claim, the Board will 
also consider whether this case presents other evidence that 
would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  See 38 C.F.R. §§ 4.10, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Here, the Veteran's DDD of the lumbar spine is currently 
rated under DC 5243, degenerative arthritis of the spine.  
Under the current spinal regulations, found at DC 5235 to DC 
5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine for a higher 
rating as follows: 

? forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees (20 percent); 
? the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees (20 percent); or
? muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis 
(20 percent). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 240 
degrees. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

? incapacitating episodes having a total 
duration of at least 2 weeks but less 
than 4 weeks during the past 12 months 
(20 percent).

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the evidence does not support a higher 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Veteran was afforded a VA examination in September 2006, 
at which time he reported dull, constant lower back pain with 
no radiation.  Range of motion testing revealed full forward 
flexion to 90 degrees; extension to 30 degrees; left lateral 
flexion to 30 degrees; right lateral flexion to 30 degrees; 
left lateral rotation to 30 degrees; and right lateral 
rotation to 30 degrees.  There was no change in the range of 
motion upon repetitive movement.  

Physical examination reflected a symmetrical spine with 
normal curvature and mild tenderness to palpation in the 
lumbar area.  There were no spasms or weakness.  X-rays 
revealed spondylosis with narrowed disc space at L4 through 
S1 and passive arthropathy on L4 through S1, with stiffness 
in L5 through S1.  He was diagnosed with lumbar disc disease.  

Private treatment records reveal continued treatment for low 
back pain, but do not contain the specific orthopedic 
findings needed to properly evaluate the Veteran's condition 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  X-rays taken in July 2006 revealed moderately 
advanced degenerative spurring at multiple disk levels in the 
mid to lower lumbar spine.  

A VA treatment note dated in December 2007 found the Veteran 
to have normal strength, but with forward flexion limited by 
stiffness and pain.  Although there was mild tenderness to 
palpation, there was no abnormal spine curvature, no palpable 
muscle tenderness or spasm, and no pain on axial loading.  

These records do not reveal any evidence of ankylosis, muscle 
spasm, guarding, or abnormal curvature.  Moreover, the range 
of motion findings to not warrant a rating in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine, as forward flexion is never shown to 
be less than 60 degrees.  

Furthermore, these records do not indicate the presence of 
chronic neurological manifestations of the disability or 
incapacitating episodes.  As such, the Board finds that an 
evaluation in excess of 10 percent for DDD of the lumbar 
spine is not warranted.

With respect to the Veteran's claims, the Board has also 
considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
DJD, PTSD, and DDD are is not the type of disabilities that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disabilities on appeal; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

Here, with respect to all claims, the evidence does not 
reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  

The evidence shows that the Veteran was employed full-time 
and he denied any absenteeism as a result of his service-
connected conditions.  Moreover, there is no indication of 
frequent hospitalization as a result of his service-connected 
conditions.  Hence, referral for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

II.  Earlier Effective Date

The Veteran contends that he is entitled to a grant of 
service connection for tinnitus from February 1, 2006.  In 
support of this claim, he argues that he suffered from 
tinnitus since Vietnam and thought that he filed a formal 
claim for service connection for tinnitus in 1969/1970.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2008).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q), (r) (2008).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2008).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2008); see also Norris v. West, 12 Vet. App. 
413, 421 (1999) (distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In this case, the Veteran never filed a formal or informal 
claim for tinnitus.  Rather, he filed a formal claim for 
"hearing loss," which was received by the RO on January 27, 
2006.  In response to that claim, he was afforded a VA 
audiological examination on September 13, 2006, at which time 
he was diagnosed with tinnitus attributed to in-service 
acoustic trauma.  Based on this evidence, the RO granted 
service connection and assigned September 13, 2006, as the 
effective date, as this was the date that the disorder was 
first diagnosed.

As the evidence does not show that the Veteran filed a formal 
or informal claim for tinnitus prior to September 13, 2006, 
the Board finds that the preponderance of the evidence is 
against an earlier effective date for the grant of service 
connection for tinnitus, and there is no doubt to be 
resolved.  Consequently, the benefit sought on appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, and private 
treatment records, and he was afforded VA examinations in 
September 2006 and April 2007.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

A compensable rating for DJD of the right hand is denied.

A rating in excess of 10 percent for PTSD is denied.

A rating in excess of 10 percent for DDD of the lumbar spine 
is denied.

Entitlement to an effective date prior to September 13, 2006, 
for the grant of service connection for tinnitus is denied.


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Here, the Veteran seeks service connection for hypertension.  
The Board observes that a blood pressure reading is 
considered to be above normal when the systolic reading is 
140 millimeters (mm.) of mercury (Hg) or greater or the 
diastolic reading is 90 mm. Hg or greater, usually designated 
as 140/90.  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1.  

In his January 1971 Report of Medical Examination at 
separation, the Veteran's blood pressure reading was 150/94, 
which qualifies as an elevated reading under the 
aforementioned standard.  However, his heart and vascular 
system were indicated to be within normal limits in the same 
report and hypertension was not diagnosed.  Private treatment 
records reveal diagnoses and treatment for uncontrolled blood 
pressure and hypertension in 1974, three years after 
discharge.  Records indicate continued treatment for high 
blood pressure and hypertension from the 1970s to the 
present.

Although his initial hypertension diagnosis did not occur 
during active duty service or within the one-year presumptive 
period, the Board finds that a medical opinion should be 
obtained to determine the likelihood that the elevated blood 
pressure reading in January 1971 was an initial manifestation 
of his later-diagnosed hypertension.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

There is competent evidence of current hypertension as well 
as evidence establishing an initial manifestation of the 
disorder during service.  As the Veteran also seeks service 
connection for erectile dysfunction as secondary to 
hypertension, the Board finds that it is inextricably 
intertwined with the issue of service connection for 
hypertension and must also be remanded.  

With respect to the issue of service connection for a 
bilateral foot disorder, the Board notes that treatment 
records for the Veteran's second period of service from 
September 2004 to January 2006 indicate a complaint of right 
big toe pain in October 2005.  Immediately following 
separation from service in January 2006, he filed a service 
connection claim for "feet."  

The Veteran was afforded a VA examination in September 2006, 
at which time he claimed to have suffered from bilateral foot 
pain starting in 2005 while walking and training to jump off 
a truck in service.  Although there were no abnormalities 
appreciated upon examination, X-rays revealed hallux valgus 
deformity in the first metacarpophalangeal joint with mild 
extreme arthritic changes in the right foot, and a spur in 
the left foot.  The examiner diagnosed him with bilateral 
plantar retrocalcaneal spurs.  

As there is competent evidence of a current foot disorder, 
evidence establishing an initial manifestation of toe pain 
during service, and an alleged continuity of symptomatology, 
the Board finds that a medical opinion should be obtained to 
determine the likelihood that the right big toe pain 
documented in October 2005 was an initial manifestation of 
his later-diagnosed hallux valgus deformity of the first 
metacarpophalangeal joint.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the Veteran's 
medical records dated from January 2008 to 
the present from the Tennessee Valley 
Healthcare System in Nashville, Tennessee.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO should then schedule the 
Veteran for an appropriate examination to 
determine the probable etiology and onset 
of his hypertension.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  Specifically, the 
examiner should review the January 1971 
Report of Medical Examination which 
contains the 150/94 blood pressure 
reading, as well as the private treatment 
records, which diagnosed hypertension in 
1974.  

The examiner is requested to conduct all 
necessary tests and address whether it is 
at least as likely as not (probability of 
50 percent or more) that the Veteran's 
current hypertension first manifested in 
service.  A rationale should be provided 
for all opinions.

If hypertension is found to have been 
first manifested in service, the examiner 
is asked to opine whether it is at least 
as likely as not (probability of 50 
percent or more) that the Veteran's 
current erectile dysfunction was caused or 
aggravated by his hypertension.  

3.  The RO should also schedule the 
Veteran for an appropriate examination to 
determine the nature and etiology of any 
current foot disorder.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  Specifically, the 
examiner should review service treatment 
records of 2005, which document a 
complaint of right big toe pain.  

The examiner is requested to conduct all 
necessary tests and address whether it is 
at least as likely as not (probability of 
50 percent or more) that any current foot 
disorder first manifested in service.  A 
rationale should be provided for all 
opinions.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


